Citation Nr: 1747207	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 27, 2002, for the award of service connection for coronary artery disease (CAD), to include on the basis of clear and unmistakable error (CUE) in a March 1969 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the Waco RO (hereinafter agency of original jurisdiction (AOJ)) granted service connection for CAD status post myocardial infarction, and assigned an initial 60 percent rating, effective June 27, 2002.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

Notably, the December 2012 SOC included additional issues of entitlement to increased ratings for lumbar strain, peripheral neuropathy of the lower extremities, and sinusitis stemming from an NOD filed against a February 2003 AOJ decision.  The Veteran's January 2013 substantive appeal limited his appeal to the claim listed on the title page.

In November 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.  During the hearing, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and to 38 C.F.R. § 20.900(c) (2016).

In January 2016, the Board remanded the claim for an earlier effective date, to include for the AOJ to address the Veteran's contentions of CUE in the March 1969 rating decision.  In a February 217 rating decision, the AOJ found that there was no CUE in the March 1969 rating decision, and that same day issued a supplemental SOC (SSOC) continuing to deny an effective date earlier than June 27, 2002, for the award of service connection for CAD.

While the Veteran previously had a paper claims file, this appeal is now being been processed utilizing the paperless, electronic  Veteran Benefits Management System (VBMS) and Virtual VA claims processing .  systems.  All records have been reviewed.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1969 rating decision, the AOJ , denied service connection for heart disease; that decision was not appealed.

.3.  After the March 1969 denial of service connection for heart disease, the first communication from the Veteran expressing his intent to reopen his service connection claim for heart disease was received on June 27, 2002.

4.  In the June 2011 rating decision on appeal, the AOJ awarded service connection for CAD, and assigned an effective date of June 27, 2002, pursuant to a liberalizing regulation change and a special review mandated by a class action settlement.

5.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1969 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at those times.

6.  There was  no pending claim, prior to June 27, 2002, pursuant to which the benefit granted could have been awarded.   



CONCLUSIONS OF LAW

1.  The March 1969 rating decision in which the RO denied service connection for CAD is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2016).

2.  The claim for an effective date earlier than June 27, 2002, for the award of service connection for CAD, to include on the basis of CUE in a March 1969 rating decision, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In the current appeal, include pursuant to the November 2016 remand,  the Veteran has been notified of the provisions of 38 C.F.R .§ 3.105 and 38 C.F.R. § 3.400-the legal authority governing the assignment of effective dates for awards of compensation, and CUE claims-and has been provided an explanation of the reasons for the denial of  his request for an earlier effective date, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal. The Board finds that these actions are sufficient to satisfy any fundamental de process owed the Veteran.   As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

 The Board also points out that, in this case, a  primary basis for the claim for an earlier effective date is an allegation of CUE in a prior rating decision.   However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407   (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions. A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process. A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79  . 

Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   Also as noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the November 2015 Board hearing, the undersigned identified the claims on appeal as that herein decided.  Information was elicited regarding the nature of the disabilities, current severity, and treatments.  Following the hearing, the Board sought additional development of the evidence, as the result of which, additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

II. Analysis

The Veteran is seeking an effective date earlier than June 27, 2002, for the award of service connection for CAD.  In his statements of record and at the November 2015 Board hearing, he asserted that his CAD was manifested contemporaneous in time to his discharge from service, and that a conclusive diagnosis of CAD was established many years prior to the effective date.  He has also contended that the RO essentially committed  CUE in the original denial in March 1969 by relying on an inadequate VA examination report.  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An appeal of an AOJ rating decision begins with the timely filing of an NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.. § 20.200 (2016).  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (2016). 

When a claim is denied by the AOJ, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006)  ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

For CUE to exist, either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id.  (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Notably, a determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  Errors that cannot constitute CUE, pursuant to 38 C.F.R. § 20.1403 (d) and (e), include (1) a changed diagnosis, where a "new medical diagnosis . . . 'corrects' an earlier diagnosis considered in a Board decision;" (2) VA's failure to comply with the duty to assist; (3) a "disagreement as to how the facts were weighed;" and (4) a subsequent change in interpretation of the statute or regulation that was applied in the Board decision.  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed.Cir.2005); Damrel, 6 Vet. App. at 246.  See also  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell, 3 Vet. App. at 315) (holding that an AOJ failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'"). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to be etiologically related to herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases:  the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 115 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a Veteran who has a covered herbicide disease [here, ischemic heart disease or CAD].  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and [the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA [on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that for purposes of this section the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

The facts of this case may be briefly summarized.  The Veteran was discharged from active duty in December 1968.  He served in the Republic of Vietnam from December 1966 to December 1967.  In January 1969, he filed a VA Form 526, Veteran's Application for Compensation or Pension, seeking service connection for, inter alia, "SUSPECTED HEART DISEASE."  However, a March 1969 VA examiner found no evidence of heart disease on examination.

In a March 1969 rating decision, the AOJ. denied service connection for heart disease on the basis of no current disability.  In April 1969, the AOJ notified the Veteran of the March 1969 denial of service connection for heart disease and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received within one year of the notification of the decision. 

The record next reflects that on June 27, 2002, the Veteran filed an application to reopen a claim of entitlement to service connection for heart disease.  A February 2003 AOJ rating decision denied the application to reopen the claim.  In March 2003, the AOJ notified the Veteran of the February 2003 denial and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received within one year of the notification of the decision.

The Veteran filed an application to reopen his service connection claim for heart disease again on June 27, 2007.  A December 2007 AOJ rating decision denied his application to reopen the claim.  Later that month, the AOJ notified the Veteran of the December 2007 denial and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received within one year of the notification of the decision.

The Veteran filed another application to reopen his service connection claim for heart disease on December 21, 2009.  In a June 2011 rating decision, the AOJ granted service connection for CAD, status post myocardial infarction, pursuant to the August 31, 2010, amendment to 38 C.F.R. § 3.309(e) which added ischemic heart disease, including CAD, as a presumptive herbicide related disease.  Pursuant to 38 C.F.R. § 3.816, the AOJ assigned an effective date of June 27, 2002, as the first application after September 25, 1985, which could be reasonably construed as a service connection claim for CAD for Nehmer purposes.

During his November 2015 hearing, the Veteran argued that the March 1969 denial of service connection for heart disease was based, in part, on VA's reliance on an inadequate VA examination report, thus raising arguments in support of a claim for CUE in the March 1969 decision.  

Following  review of the entire evidentiary record in light of the governing legal authority, the Board finds that an effective date earlier than June 27, 2002, for the award of service connection for CAD, to include on the basis of CUE, is not warranted.

Here, the record reflects that the AOJ finally denied a service connection claim for heart disease in March 1969.  As the Veteran did not file an NOD or submit new and material evidence within one year of the date of notice of the denial, this claim is final based on the evidence then of record and is not subject to revision in the absence of CUE in the decision.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.156 (b); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

The Veteran alleged that the March 1969 denial of service connection for heart disease on the basis of no current disability was incorrect because  that the AOJ relied on inadequate medical examination reports.  To support his allegation, the Veteran submitted a March 2017 letter from Dr. M.S. discussing the accuracy of the diagnoses made on the Veteran's hospital discharge form after he was hospitalized in 1968.  

However, as noted above, an allegation of a failure by VA to obtain an adequate VA examination  cannot form the basis for a collateral attack on a final decision based on CUE.  See Hazan, 10 Vet. App. at 522-23.  The Board also reiterates that, notwithstanding the March 2017 letter from Dr. M.S.,  a determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question .  See May, 19 Vet. App. at 313.  It follows, then, that a later opinion "correcting" an earlier diagnosis (or, as here, non-diagnosis) cannot form the basis for a finding of CUE.  See Jordan,  401 F.3d at 1298-99 .  Further, mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  See also Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

Under these circumstances, the Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the AOJ at the time of the March 1969 rating decision, or that the AOJ incorrectly applied the applicable statutory and regulatory provisions existing at those times; and that, but for any such alleged error, the outcome of the decisions would have been different.  As such, CUE in the March 1969 rating decision has not been established.  

The record does not otherwise provide any basis for awarding an earlier effective date.

Alternatively, the  Veteran has also alleged that the March 1969 AOJ decision did not become final as he had not been provided notice of the decision and his appellate rights.  However, the record reflects that, by letter dated April 30, 1969, the AOJ notified the Veteran that service connection for heart disease was denied as it had not been shown by the evidence of record.  This letter also included the following advisement:

Any new evidence which you believe would justify a different decision should be sent to us promptly.  If you have no further evidence but believe this decision is not correct, you may initiate an appeal to the Board of Veterans Appeals by filing a notice of disagreement at any time within one year from the date of this letter.  A notice of disagreement is simply a written communication which makes clear your intention to initiate an appeal and the specific part of our decision with which you disagree.  It should be sent to this office.  In the absence of timely appeal, this decision will become final.

A review of the record reveals that the April 30, 1969, letter was sent to the Veteran's last known address of record, and was not returned by the U.S. Postal Service as undeliverable.  Thus, the Board finds that the Veteran was properly notified of the March 1969 denial and his appellate rights, and his current assertions as to non-receipt-decides after the fact-are not sufficient to overcome the documentary evidence of record, or the presumption of administrative regularity that officials within the agency have properly discharged their official duties and responsibilities in dealing with claimants and other beneficiaries.  See Woods v. Gober, 14 Vet. App. 214, 220   (2000) (citing  INS v. Miranda, 459 U.S. 14, 18 (1982)) and  United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). The clear evidence to the contrary required to rebut the presumption requires more than a mere allegation of non-recipit.  See Schoolman v. West, 12 Vet. App. 307, 310   (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994);  
Thus, the Board finds that the March 1969 AOJ rating decision which denied service connection for heart disease became final.

Thereafter, the record reflects that the Veteran next filed an application to reopen his claim on June 27, 2002.  While that claim was denied in a February 2003 AOJ rating decision and another application to reopen was denied in a December 2007 AOJ rating decision, the AOJ has awarded an effective date of June 27, 2002, based upon the exception to the statutory provisions governing the assignment of effective dates created by the Nehmer line of cases and codified at 38 C.F.R. § 3.816.

The Board finds that, between the March 1969 AOJ denial and the June 27, 2002, application to reopen, there were no informal or formal applications to reopen the service connection claim for heart disease.  The Board observes-as argued by the Veteran and his spouse-that the diagnosis of CAD had been established many years prior to the June 27, 2002, effective date of award assigned.  In this respect, the record includes private medical records in 1982 wherein the Veteran had a positive exercise stress test with a heart catheterization demonstrating total occlusion of his right coronary artery.  Additionally, VA medical records in 1998 reveal that a nuclear stress test in 1998 suggested reversible ischemia in the anteroseptal and apical regions with an angiogram demonstrating multivessel disease involving the left anterior descending artery.

However, the Board finds that any references to heart disease in the VA treatment records between this time period could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  Similarly, any private treatment records showing treatment for heart disease, in and of themselves, are insufficient to establish an informal application to reopen.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Thus, the AOJ has assigned the earliest possible effective date of award of June 27, 2002, pursuant to a liberalizing regulation change and a special review mandated by a class action settlement.  The June 27, 2002, claim was the first claim pending after September 25, 1985.  Notably, this date is earlier than a possible award pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) (a retroactive effective date based upon a liberalizing law) as the addition of CAD as a herbicide presumptive disease became effective August 31, 2010.  See 75 Fed. Reg. 53,202.  Thus, the award pursuant to the Nehmer provisions is more beneficial to the Veteran.

In so finding, the Board acknowledges the Veteran's primary contention that his award of service connection for CAD should be based on the date of first diagnosis.  However, in light of the prior final denial of heart disease in March 1969, the finding that CUE has not been established in the March 1969 rating decision, and the fact that the  next application to reopen the claim received on June 27, 2002, the effective date for the award of service connection cannot be earlier than the date of the receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  To the extent that the Veteran reports that he failed to file an earlier application to reopen based upon incorrect advice given by service organization representatives, it is noted that, even if true, improper advice given by a service organization representative simply cannot provide a basis for award of an earlier effective date.

The Board has considered the Veteran's assertions.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for CAD is assignable, the claim for an earlier effective date , to include on the basis of CUE, must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 27, 2002, for the award of service connection for CAD, to include on the basis of CUE in a March 1969 rating decision, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


